UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6420


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROBERT BOONE, a/k/a Big Rob, a/k/a Unc,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:15-cr-00009-D-1)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Boone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Boone appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the record

and conclude that the district court did not abuse its discretion. See United States v. Kibble,

992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review). Accordingly, we affirm the

district court’s order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2